Title: To George Washington from Brigadier General William Maxwell, 16 September 1777
From: Maxwell, William
To: Washington, George



Sir
Coll Thomases 16th Septr 1777—9 oclock morng

I had Your Orders from Coll Hamilton last night, and had ordered every thing cimilar to Your Excellencys I have had a party of 50 Just come in from the Turks head, at 12 oclock they found a party of the Enemys light Horse a little on this side but on the first discovery they made off and the Officer by enquirey found they had a piquet of foot about one Mile in the other side of the Turk the Turk is about four miles from me or halfway from me to where the Enemys main body was, or Dilworths I have another party of 50 I expect in soon there is a large party of Rifle Men gone out this Morning some Horse is gone out and Returned without any thing further. I am Your Excellencys Most obedt Humble Servant

Wm Maxwell


a good Quarter Master or Forrage master would be verry Necessary with this Division.

